Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 4/20/2022, that cancelled claims 4-6, 24-14, 20-30, 32-42, 44-45, 48-52 and 56-59, and added claim 60, is acknowledged.
	Claims 1-3, 7-23, 15-19, 31, 43, 46-47, 53-55 and 60 are pending.
Priority
	The instant applicant is a 371 of PCT/US19/52198 filed 9/20/2019, which claims priority to US provisional 62/734,601, field 9/21/2018.
	The US provisional application 62/734,601 does not provide support for instant claim 60 since the provisional application recites 96 compounds and the instant application recites well over 100 compounds.  For this reason, instant claim 60 is afforded a filing date of 9/20/2019.

Information Disclosure Statement
The information disclosure statements (IDS) dated 8/4/2021 and 4/20/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
Drawings
The drawings are objected to because they include the following terms and letters that are not mentioned in the description: “P544L,” “Trafficking Emax,” “Trafficking EC50,” “EC50,” “Emax,” and reference letters A-B.  It is furthermore noted that the data provided in the drawings is nowhere explained or correlated with the examples in the instant specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    129
    175
    media_image1.png
    Greyscale
, a compound, in the reply filed on 4/20/2022, is acknowledged.
In the course of the search, the species election was broadened to include the compounds of instant claim 60.
Claims 1-3, 7-23, 15-19, 31, 43, 46-47, 53-55 and 60, are examined on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-11, 15-19, 31, 43, 46-47, and 53-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Independent claims 1 is drawn toward a method of treating creatine transporter deficiency by administering a compound that increases transport of a substrate by a creatine transporter.  Independent claim 43 is drawn to a method of decreasing accumulation/concentration of guanidinoacetic acid by administering a compound that increases transport of guanidinoacetic acid by a creatine transporter.  Independent claim 53 is drawn to a method of increasing transport of guanidinoacetic acid across the blood-brain barrier by administering a compound that increases transport of guanidinoacetic acid by a creatine transporter.  
However, the instant specification only describes the compounds recited in instant claim 60, which comprise the following backbones—a) aromatic ring(s)-C(O)-NH-C(NH)-NH2, b) aromatic ring(s)- C(O)-NH-C(NH)-NH, and c) aromatic ring(s)-C(O)-NH-(5 or 6 member ring comprising two nitrogens)--as compounds that increase the transport of a substrate by a creatine transporter and only describe one mutant creatine transporter, SLC6A8 CTD (creatine transporter deficiency), as a creatine transporter (pages 193-234 of specification).  
Examples 1 and 2 of the instant specification provide examples only of the compounds on pages 193-234 of the specification, which are also those recited in instant claim 60, as being applied to SLC6A8 CTD mutant cell lines to study the fold-changes of the mutant creatine transporters.  The effects of these examples and thus, the effects of the compounds on SLC6A8 CTD mutant cell lines, are not explained or described.  Furthermore, these examples generically recite “compounds,” while providing no results for specific compounds’ effects on SLC6A8 CTD mutant cell lines.  While the instant drawings may provide this data, the instant drawings have not been described in the instant specification in such a way as to associate the procedures and outcomes of Examples 1 and 2 with the tables in the drawings.
While the prior art teaches di-acetyl creatine ethyl ester (Adriano, PTO-892), dodecyl creatine ester (Trotier-Faurion, PTO-892), creatine pro-drugs (Chan, PTO-892), and cyclocreatine (Jungles, PTO-892) as compounds that treat creatine transporter deficiency, these compounds do not increase transport of a substrate by a creatine transporter, but cross cell membranes by alternative means, such as diffusion.  The earliest and closest prior art (Frontiers and Sucic, PTO-892) to that of the instant invention teaches that only a single compound, 4-phenylbutyrate, corrects folding-deficient creatine transporter-1 variants.  Thus, in the art of treating creating transporter deficiency, only one compound is known to correct the folding of mutant creatine transporters.  
From the general recitation of “a compound that increase transport. . .by a creatine transporter,” it is impossible to draw a structure-function relationship of the generic compounds, since compounds that increase transport of substrates by creatine transporters are not well-known or well-established in the art to those of ordinary skill.
For these reasons, the above referenced claims are broader than what the specification supports.  The recitation of “a compound” and “a creatine transporter” is not sufficient for distinctly claiming the subject matter regarded as the invention.  Claims 1-3, 7-11, 15-19, 31, 43, 46-47, and 53-55, fail to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 46-47 are rejected as being dependent on claim 43.
For the purpose of examination, claim 43 is being interpreted as “A method of decreasing accumulation or concentration of guanidinoacetic acid.”
Claim Objections
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 10, 18, 21, 24, 29, 37, 40, 44-45, 48-49 and 51 of copending Application No. 17/278,043 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘043 claims the compounds claimed in instant claim 60 of the instant application.  ‘043 teaches these compounds for treating or preventing a disease or disorder associated with a SLC6A8 mutation, such as creatine transporter deficiency (pgs. 1 and 53-55).
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Col, 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. Court, “[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted. . .”.

Claims 1, 3, 7-9, 19, 43, 46, 47, 53-55 and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10, 12-14, 16-17, 19, 22, 24-32, 38, 40, and 46 of copending Application No. 17/278,047 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘047 claims the compounds claimed in instant claim 60 of the instant application and claims a method of treating a disease or disorder associated with a SLC6A8 mutation and a method of improving function of a cellular creatine transporter.  
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622